DEFINITIONS AND GENERAL PROVISIONS
The Tulsa Urban League is not a "public body" for purposes of coverage under the Oklahoma Open Meeting Act, 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314] (1977), unless the League were to receive support in whole or in part by public funds or become entrusted with the expending of public funds, or administering public property.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: Is the Tulsa Urban League a "public body" for purposes of coverage under the Oklahoma Open Meeting Act? In your request letter you state that the Tulsa Urban League is a non-profit corporation whose funding comes through the United Way and donations. The League, however, serves as the umbrella for various projects whose funding comes through the City of Tulsa, the State of Oklahoma, and the Federal Government. For purposes of coverage under the Oklahoma Open Meeting Act, 25 O.S. 304 [25-304] (1977), defines "public body" as follows: " 'Public body' means the governing body of all municipalities located within the State of Oklahoma, boards of county commissioners of the counties in the State of Oklahoma, boards of public and higher education in the State of Oklahoma and all boards, bureaus, commissions, agencies, trusteeships, authorities, councils, committees, public trusts, task forces or study groups in the State of Oklahoma supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public property, and shall include all committees or subcommittees of any public body." (Emphasis added) From the facts presented, it does not appear that the Tulsa Urban League would be a "public body" within the meaning of 25 O.S. 304 [25-304], quoted above.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative as follows. The Tulsa Urban League is not a "public body" for purposes of coverage under the Oklahoma Open Meeting Act, 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314] (1977), unless the League were to receive support in whole or in part by public funds, or become entrusted with the expending of public funds, or administering public property.  (GERALD E. WEIS)